IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 800 MAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ALI SALLEY,                                 :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.